DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and Species 2 in the reply filed on 3/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 59-78 are currently pending in this application. Claims 70 and 75-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.
Claim Objections
Claims 60, 61, 63, 64, 65, 67, 69, and 71-74 are objected to because of the following informalities: 
Claim 60 recites “the first articular surface” and “the second articular surface” in lines 1-2. For the purpose of further examination, the examiner understands these limitations as referring to – the articular surface of the first lamellar sheet – and – the articular surface of the second lamellar sheet –.
Claim 61 recites “the bone covering surface” in line 1. For the purpose of further examination, the examiner understands that this limitation is referring to – the bone covering surface of the first lamellar sheet or the second lamellar sheet –.
Claim 63 recites “the articular surface of said patellar lamellar sheet” in line 3-4. There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the claim to recite – the system comprises a patellar lamellar sheet having an articular surface and configured to engage a patella articular surface of a user –.
Claim 64 recites “the one or more ribs protrude from the surface of the at least one of the first and second lamellar sheet” in line 1. There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending this limitation to recite – one or more ribs protrude from the articular surface of one of the first and second lamellar sheets –.
Claim 65 depends from claim 62 and recites “height of ribs from the articular surface” in lines 1-2. For the purpose of further examination, the examiner understands this claim as depending from claim 64 which provides antecedent basis for the claimed ribs. The examiner also suggests that applicant amend this limitation to recite – a height of the one or more ribs is at least one of constant and variable –.
Claim 67 recites “wherein two or more ribs protrude from the surface of one of the first and second lamellar sheets” in lines 1-2. For the purpose of further examination, the examiner suggests that applicant amend the claim to recite – wherein two or more ribs protrude from the articular surface of one of the first and second lamellar sheets –.
Claim 69 depends from claim 66 and recites the limitation “the rib articular surface” in line 4. There is insufficient antecedent basis for this limitation in the 
Claim 71 recites “the articular resurfacing components” in lines 1-2. For the purpose of further examination, the examiner understands that this limitation is referring to – the first and second lamellar sheets –.
Claim 72 recites “the articular resurfacing component” in each of line 2 and 3, which appears to be redundant and should be deleted. 
Claim 73 recites “at least one edge of a lamellar sheet and/or a rib”. For the purpose of further examination the examiner understands that this limitation is referring to – at least one edge of one of the first or second lamellar sheets –. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64, 65 (interpreted as depending from 64), 69, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 64, the phrase "rail-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 64 recites the broad recitation excess lateral movement, and the claim also recites (luxation or subluxation) which is the narrower statement of the range/limitation. Claim 64 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 69 recites “wherein the first lamellar sheet includes at least one trough” in lines 1-2. It is unclear whether applicant is referring to the same trough recited in claim 66. Further clarification of this limitation is requested.
Claim 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the rib and the slot recited in the claim, as well as between the rib and the condylar and/or bicondylar articular surface. The examiner is unable to .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 59-63, 66, and 71-74 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2014/0316526 A1 to Grotz (Grotz).
Regarding at least claim 59
Grotz teaches a resilient interpositional arthroplasty implant for application into a joint to pad cartilage defects, cushion, and replace or restore the natural articular surface, which may preserve joint integrity, reduce pain and improve function (abstract).

    PNG
    media_image1.png
    240
    299
    media_image1.png
    Greyscale
 
Grotz meets the limitations of a cementless bony joint resurfacing system (paragraphs 0086 and 0209, line 13-15), comprising: at least a first lamellar sheet (paragraph 0103, lines 1-2 of the implant coupled to femur) having an articular surface (outer surface; paragraph 0133) and a bone covering surface (inner surface; paragraph 0171) configured to engage an articular surface of a first bone (femur); at least a second lamellar sheet (paragraph 0103, lines 1-2 of the implant coupled to tibia and both tibia and femur implants are used; paragraph 0209, lines 13-15).) having an articular surface (outer surface; paragraph 0133) and a bone covering surface (inner surface; paragraph 0171) configured to engage an articular surface of a second bone (tibia); and at least one attachment tab (10) coupled to at least one of said lamellar sheets; and wherein said system is a joint sparing system (Grotz discloses that the implant is configured such that tabs couple to the bone where there is no natural cartilage in paragraph 0160 and that the intent is to preserve bone and preserve cartilage as compared to typical knee arthroplasty procedures and in paragraph 0267), such that when in place: a) said system is non-breachingly attached to said bones (paragraph 0160); and b) said at least one tab is attached to said bone at a joint sparing location (paragraph 0160).
Regarding at least claim 60
Grotz teaches the system according to claim 59, wherein a cross-section geometry of the first articular surface (of the femoral implant) parallels and follows the cross-section geometry of the second articular surface (of the tibial implant). It is clear from Grotz that the articular surfaces of the implants are glidingly moveable along each other in the disclosed knee joint (paragraph 0235) where both the tibia and femur implants (paragraph 0209, lines 13-15).
Regarding at least claim 61
Grotz teaches the system according to claim 59, wherein the bone covering surface is at least partially coated with a micro-granular layer of micro-trabeculae to stimulate bone and/or cartilage growth into the micro trabeculae (paragraph 0109 and 0113).
Regarding at least claim 62
Grotz teaches the system according to claim 59, wherein said first lamellar sheet is a femoral lamellar sheet having a bone covering surface configured to engage a femur articular surface of a user and said second lamellar sheet is a tibial lamellar sheet having a bone covering surface configured to engage a tibia articular surface of a user (where both tibia and femur implants are used; paragraph 0209, lines 13-15).
Regarding at least claim 63
Grotz teaches the system according to claim 62, wherein the system comprises a patellar lamellar sheet configured to engage a patella articular surface of a user, wherein said 5articular surface of said first lamellar sheet is configured to receive the articular surface of said patellar lamellar sheet (Grotz discloses use of the implant on and the tibia (at least) in paragraph 0209 and discloses that use of a femoral implant does not rule out the option of also using a patellar implant in paragraph 0240).
Regarding at least claim 66
Grotz teaches the system according to claim 62, wherein at least one of the first and second lamellar sheets also includes a trough or groove (trochlear groove when the first implant is a patellofemoral component; paragraph 0235) along a longitudinal axis (Q-Q) (fig. 15C).
Regarding at least claim 71
Grotz teaches the system according to claim 59, wherein at least one of the articular resurfacing components has a variable thickness (paragraph 0096).
Regarding at least claim 72
Grotz teaches the system according to claim 59, wherein at least one portion of said first lamellar sheet articular resurfacing component is thicker than remaining portions of said first lamellar sheet articular resurfacing component (paragraphs 0096 and 0203, lines 42-46).
Regarding at least claim 73
Grotz teaches the system according to claim 59, wherein the system includes one or more slots (paragraph 0118 and 0186) along at least one edge of a lamellar sheet and/or a rib, such that the slot aligns with at least a portion of a condylar and/or bicondylar articular surface (paragraph 0153).
Regarding at least claim 74
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 64, 65, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grotz in view of US Patent Application Publication No. 2014/0228964 A1 to Lew et al. (Lew).
Regarding at least claim 64
Grotz teaches the invention substantially as claimed according to claim 62, as well as use of the implant as a patellofemoral implant having a trochlear groove for articulation with a patellar (paragraph 0235, lines 1-2). However, Grotz does not explicitly teach that the trochlear groove includes one or more ribs protrude from the surface of the at least one of the first and second lamellar sheet and form guard-rail-like structures so that to limit excessive lateral movement (luxation or sub-luxation) of a bone or cartilage gliding over one of the first and/or second lamellar sheet.
Lew teaches a knee implant for use in a total knee arthroplasty, the implant including a femoral component having a trochlear groove and an intercondylar notch (abstract). Lew teaches that the geometry of the trochlear groove includes a lateral ridge (rib) and a medial ridge (rib), wherein a high lateral ridge is better able to guide the 

    PNG
    media_image2.png
    194
    353
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trochlear groove of the femoral component of Grotz to include ridges (ribs forming guard-rail-like structures), such as those taught by Lew, in order to better contain the patellar component within the groove with more normal patellofemoral tracking with less patellar tilt and rotation, and decrease the chances for patellar subluxation or dislocation, as taught by Lew.
Regarding at least claim 65
Grotz in view of Lew teaches the invention substantially as claimed according to claim 62 (interpreted as claim 64). However, Grotz does not teach wherein the height of ribs from the articular surface is at least one of constant and variable.
Lew clearly teaches that the lateral ridge is higher, for the purpose of better guiding the patellar component into the trochlea in early flexion (paragraph 0060 and fig. 13). 

Regarding at least claim 67
Grotz teaches the invention substantially as claimed according to claim 66, including a trough or groove (trochlear groove; paragraph 0235). However, Grotz does not explicitly teach wherein two or more ribs protrude from the surface of one of the first and second lamellar sheets and sandwich said trough or groove therebetween.
Lew teaches a knee implant for use in a total knee arthroplasty, the implant including a femoral component having a trochlear groove and an intercondylar notch (abstract). Lew teaches that the geometry of the trochlear groove includes a lateral ridge (rib) and a medial ridge (rib), wherein a high lateral ridge is better able to guide the patellar component into the trochlea in early flexion, and together with a deepened trochlear groove, is better able to contain the patellar component within the groove with more normal patellofemoral tracking with less patellar tilt and rotation, and decrease the chances for patellar subluxation or dislocation (paragraph 0060). It can be seen from fig. 13 that the ribs (B and D) protrude from the surface and sandwich the trough or groove (C) therebetween.

    PNG
    media_image2.png
    194
    353
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trochlear groove of the femoral component of Grotz to include ridges (ribs) that protrude from the surface of one of the first and second lamellar sheets and sandwich said trough or groove therebetween, in order to better contain the patellar component within the groove with more normal patellofemoral tracking with less patellar tilt and rotation, and decrease the chances for patellar subluxation or dislocation, as taught by Lew.
Claims 68 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grotz in view of Lew, as applied to claim 66 above, and further in view of US Patent No. 4,007,495 to Frazier (Frazier).
Grotz in view of Lew teaches the invention substantially as claimed according to claim 66. Grotz in view of Lew also teaches a patellofemoral implant component having a trough or groove that articulates with a patellar component (Grotz; paragraph 0235 and Lew; paragraph 0060). 
However, Grotz in view of Lew does not teach that the patellofemoral implant includes at least one rib along a center of the trough such that the transverse cross section of said trough is W-shaped or that the first lamellar sheet includes at least one trough configured to engage at least one rib of said second lamellar sheet, wherein said 
Frazier teaches a patella-femoral prosthesis comprising a patellar prosthesis and a femoral prosthesis which are connected to each other for relative sliding movement (gliding over; abstract). The engagement between a projection (rib; 20) carried by the femoral prosthesis (first lamellar sheet; 10) and a slot (trough; 22) formed in the patellar prosthesis (second lamellar sheet; 16) prevents undesirable separation of dislocation of the prostheses with respect to each other (abstract and fig. 2). Frazier also teaches that the connecting parts may be reversed (col .4, lines 54-59).

    PNG
    media_image3.png
    223
    176
    media_image3.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the interaction between the patellar component (second lamellar sheet) and the femoral component (first lamellar sheet) of Grotz in view of Lew to include at least one rib (projection) along a center of the trough (patellar groove) such that the transverse cross section of said trough is W-shaped, as well as to include that the first lamellar sheet (femoral component) includes at least one trough (slot) configured to engage at least one rib (projection) of said second lamellar sheet (patellar component), wherein said rib comprises at least one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/           Examiner, Art Unit 3774 
                                                                                                                                                                                            /YASHITA SHARMA/Primary Examiner, Art Unit 3774